                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LAWRENCE TORLIATT,                               Case No. 19-cv-04303-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO STAY
                                                 v.                                         DISCOVERY; GRANTING MOTION
                                   9
                                                                                            TO SET CASE MANAGEMENT
                                  10       OCWEN LOAN SERVICING, LLC,                       CONFERENCE
                                                        Defendant.                          Re: Dkt. Nos. 37, 38
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendants PHH Mortgage Corporation and Ocwen Loan Servicing, LLC seek a stay of

                                  14   discovery until their pending motion to dismiss is resolved. See Dkt. No. 37. Plaintiff Lawrence

                                  15   Torliatt moves to set a Case Management Conference in this action given that one has not been set

                                  16   since stay was lifted following mediation. See Dkt. No. 38.1

                                  17          The Federal Rules of Civil Procedure do not provide for stays of discovery simply because

                                  18   a motion to dismiss is pending. Novelposter v. Javitch Canfield Grp., No. 13-CV-05186-WHO,

                                  19   2014 WL 12618174, at *1 (N.D. Cal. May 23, 2014) (finding no good cause for staying discovery

                                  20   pending resolution of a motion to dismiss); Twin City Fire Ins. Co. v. Employers Ins. of Wausau,

                                  21   124 F.R.D. 652, 653 (D. Nev. 1989) (“a pending Motion to Dismiss is not ordinarily a situation

                                  22   that in and of itself would warrant a stay of discovery”). Although “[a] district court has broad

                                  23   discretion to stay discovery pending the disposition of a dispositive motion,” courts have not

                                  24   looked favorably upon granting stays of discovery in these circumstances. Hall v. Tilton, No. 07-

                                  25   cv-3233-RMW, 2010 WL 539679, at *2 (N.D. Cal. Feb. 9, 2010); see In re Valence Tech. Sec.

                                  26
                                       1
                                  27    The Case Management Conference set for November 5, 2019 was vacated when I granted
                                       parties’ joint motion to stay all proceedings pending mediation. Dkt. No. 29. Mediation was
                                  28   unsuccessful and the stay was lifted on February 6, 2020. Dkt. No. 33.
                                   1   Litig., No. 94-cv-1542-SC, 1994 WL 758688, at *2 (N.D. Cal. Nov. 18, 1994). The party seeking

                                   2   a stay must make a “strong showing” of “good cause” for its request. Blankenship v. Hearst

                                   3   Corp., 519 F.2d 418, 429 (9th Cir. 1975) (emphasis added); Fed. R. Civ. P. 26(c)(1).

                                   4          In support of their motion to stay, defendants simply reassert arguments from their motion

                                   5   to dismiss and contend that there is a strong likelihood that their motion will be dispositive. This

                                   6   is not sufficient good cause to stay discovery pending resolution of their motion to dismiss.

                                   7          Defendants’ motion to stay discovery is DENIED. Plaintiff’s motion to set a Case

                                   8   Management Conference is GRANTED. A Case Management Conference is set for April 15,

                                   9   2020, along with the hearing on defendants’ pending motion to dismiss. A joint case management

                                  10   statement should be filed by April 8, 2020

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 13, 2020

                                  14

                                  15
                                                                                                    William H. Orrick
                                  16                                                                United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
